Citation Nr: 0209852	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than July 14, 1995, 
for the grant of service connection and assignment of a 30 
percent disability rating for post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

When this matter was last before the Board of Veterans' 
Appeals (BVA or Board) in February 1998, it was remanded to 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Philadelphia, Pennsylvania, for additional development and 
readjudication.  Based upon the veteran's relocation, his 
claims file was subsequently transferred to the Baltimore, 
Maryland RO.  Following the completion of the requested 
development, the Baltimore, Maryland RO issued a Supplemental 
Statement of the Case in January 2002 that continued the 
denial of the veteran's claim.  The case was returned to the 
Board and is now ready for further review.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  A claim for service connection for PTSD was received by 
the RO on July 14, 1995. 

3.  A rating decision dated in October 1995 granted service 
connection for PTSD and assigned a 30 percent evaluation, 
both effective July 14, 1995, the date of receipt of the 
veteran's claim. 


CONCLUSION OF LAW

The requirements for an effective date earlier than July 14, 
1995 for the grant of service connection and the assignment 
of a 30 percent disability rating for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for service 
connection filed by the veteran's representative on July 14, 
1995.  The claim appeared substantially complete on its face.  
The veteran's representative clearly identified the 
disability in question and the benefits sought.  Further, 
there was referenced specific medical records that set out a 
foundation for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a October 
1995 rating decision; April 1996 Statement of the Case; the 
February 1998 remand issued by the Board; March 1998 
Supplemental Statement of the Case; the January 2002 
Supplemental Statement of the Case; and February 2002 letter 
notifying the veteran of his rights under VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO obtained or attempted to obtain the veteran's VA 
treatment records and private treatment records as they were 
identified by the veteran.  It does not appear that there are 
any additional pertinent records to be requested or obtained.  
Additionally, the veteran was afforded pertinent VA 
examination in September 1995.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  There is 
more than sufficient evidence of record to decide the claim 
properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

As noted above, the veteran had honorable active service from 
May 1970 to January 1972.  The earliest medical evidence of 
post-traumatic stress disorder was contained in a VA mental 
hygiene clinic intake evaluation on October 7, 1994.  Post-
traumatic stress disorder was diagnosed in that evaluation, 
and the veteran was referred for post-traumatic stress 
disorder classes and outpatient psychotherapy.  

The initial claim for entitlement to service connection for 
post-traumatic stress disorder was received by the VA from 
the veteran's service representative on July 14, 1995.  Based 
upon that claim, service connection for post-traumatic stress 
disorder was granted and assigned a 30 percent disability 
evaluation in an October 1995 decision.  

Analysis

The veteran and his service representative have asserted that 
service connection and the 30 percent disability rating for 
post-traumatic stress disorder should be effective from 
October 7, 1994, the dated that the veteran was first 
examined and began receiving treatment for post-traumatic 
stress disorder from VA.  

The effective date for the grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

As noted above, the veteran was separated from service in 
January 1972.  The veteran did not file a claim for service 
connection for post-traumatic stress disorder, however, until 
July 14, 1995.  Based upon that claim, service connection for 
post-traumatic stress disorder was granted by the RO in an 
October 1995 decision and assigned a 30 percent disability 
rating.  Thus, in this appeal, the effective date for the 
grant of service connection for post-traumatic stress 
disorder and the assignment of the 30 percent disability 
rating may not be earlier than the veteran's July 14, 1995 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Regarding the veteran's specific arguments, it is noted that 
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits and 
identifying the benefit sought may be considered an informal 
claim.  However, the veteran's records of VA medical 
treatment for post-traumatic stress disorder on October 7, 
1994, may not be accepted as an informal claim because it 
does not "identify the benefit sought" not did it indicate an 
"intent to apply" for service connection.  Reference has also 
been made to the provisions of 38 C.F.R. § 3.157.  However, 
that regulation permits a report of an examination or 
hospitalization to serve as an effective date for an award of 
an increased evaluation or to reopen a claim.  Since neither 
is the situation in this case, the provisions of 38 C.F.R. 
§ 3.157 do not apply.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court of Appeals for Veterans Claims held that in 
cases such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.


ORDER

An effective date earlier than July 14, 1995, for the grant 
of service connection and the assignment of a 30 percent 
disability rating for post-traumatic stress disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

